NO. 07-07-0192-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JUNE 8, 2007
                         ______________________________

                     BRENT HRNCIRIK AND BOBBYE ANDERSON
                       A/K/A BOBBYE HRNCIRIK, APPELLANTS

                                            V.

                           ROSS GOODWIN, APPELLEE
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

        NO. 2005-597,808; HONORABLE PAULA DAVIS LANEHART, JUDGE
                      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellants Brent Hrncirik and Bobbye Anderson a/k/a Bobbye Hrncirik filed their

notice of appeal on May 7, 2007.


      By letter dated May 8, 2007, appellants were advised by the clerk of this court that

the filing fee had not been received. Appellants were directed to pay the filing fee on or

before May 18, 2007 and were advised that failure to pay the filing fee could result in the

dismissal of the appeal. See Tex. R. App. P. 42.3. That date has passed and no filing fee

has been received.
       Appellants are not excused by statute or the Rules of Appellate Procedure from

paying costs. Tex. R. App. P. 5. Appellants have failed to pay the filing fee as directed by

the court. All parties have had more than ten days’ notice that dismissal could result from

appellants’ failure to comply with the rules and this court’s directive. Tex. R. App. P.

42.3(c). Accordingly, the appeal is dismissed.




                                                 Per Curiam




                                             2